              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                  Case No. 11-CR-30-2-JPS
 v.

 ERNEST CLARK,
                                                                  ORDER
                     Defendant.


      On March 16, 2020, Defendant Ernest Clark (“Clark”) filed a single-

page motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). (Docket #243). The U.S. Department of Probation filed a

memorandum, and the government filed a response to Clark’s motion.

(Docket #244, #246). Clark then filed a reply to the government’s response,

a sur-reply, and a motion to strike the sur-reply and file an amended sur-

reply. (Docket #248, #252, #254). The Court will grant Clark’s motion to

strike the sur-reply and will consider the amended filing, instead.

Additionally, the Court will consider the updated pages 6 and 7 of the sur-

reply, as Clark requests. (Docket #255). The Federal Defender Service has

declined to intervene in this case. (Docket #251). The Court therefore

considers the motion fully briefed. For the reasons explained below, Clark’s

motion will be denied, but Clark may submit another motion if appropriate.

1.    RELEVANT FACTS

      On April 7, 1992, Clark was convicted of several counts of armed

bank robbery, including an offense under 18 U.S.C. § 924(c), and was

sentenced to 188 months’ imprisonment. See Case No. 91-CR-290-LA




 Case 2:11-cr-00030-JPS Filed 07/23/20 Page 1 of 11 Document 256
(Docket #163 at 1) (noting that the sentence was subsequently reduced to

185 months); United States v. Clark, 305 Fed. App’x 295, 296 (7th Cir. 2008).

       Ten years later, on July 9, 2012, following a jury trial, Clark was

convicted of twelve counts involving armed robbery, including six 924(c)

offenses. He was sentenced to a total of 1,951 months’ imprisonment.

(Docket #189). During the jury trial, Cark provided false testimony and

received an enhancement under U.S.S.G. § 3C1.1 for obstructing justice. See

(Docket #246 at 2 n.1). His co-defendant, Eric Griffin, took a plea agreement

and testified against Clark. Clark’s sentence consisted of 151 months’

imprisonment as to counts 1, 4, 6, 8, 12, and 15, to run concurrently with

each other—the low end of the guideline range—and 300 months’

imprisonment as to counts 2, 5, 7, 9, 13, and 16, to run consecutively to one

another and to all other sentences.

       In 2017, Clark was diagnosed with prostate cancer. As recently as

June 2019, Clark was receiving treatment for this cancer. (Docket #248-1 at

7). Clark has also suffered from asthma, hypertension, and hyperlipemia.

He is currently detained at Federal Correctional Institute 2 in Butner, North

Carolina.

2.     LEGAL BACKGROUND

       Title 18 United States Code Section 924(c)(1)(C), which governs gun-

related crimes, used to read: “In the case of a second or subsequent conviction

under this subsection, the person shall be sentenced to a term of

imprisonment of not less than 25 years. . .” (emphasis added). This was

understood to mean that “there [wa]s no requirement of separate

indictments or an interval of punishment” between § 924(c) offenses in

order to trigger the so-called stacking provision. United States v. Cardena,

842 F.3d 959, 1000 (7th Cir. 2016); Deal v. United States, 508 U.S. 129, 131–34


                            Page 2 of 11
 Case 2:11-cr-00030-JPS Filed 07/23/20 Page 2 of 11 Document 256
(1993) (superseded by statute). Thus, a defendant who was convicted of two

or more § 924(c) offenses in the same indictment would be sentenced to an

additional 25 years in prison for the second or subsequent counts, with each

25-year sentence to run consecutively any other sentences imposed. See e.g.,

United States v. Redd, Case No. 1:97-CR-00006-AJT, 2020 WL 1248493, at *2

(E.D. Va. Mar. 16, 2020) (defendant convicted of three § 924(c) offenses; the

second and third § 924(c) offense triggered the stacking provision).

       In 2018, the Congress amended Section 924(c) to read, “In the case of

a violation of this subsection that occurs after a prior conviction under this

subsection has become final, the person shall. . .be sentenced to a term of

imprisonment of not less than 25 years. . .” 18 U.S.C. § 924(c)(1)(C)

(emphasis added); First Step Act of 2018 § 403, Pub. L. No. 115-391, 132 Stat.

5194 (Dec. 21, 2018) (“First Step Act”). The First Step Act makes clear that

the 25-year sentence enhancement only applies if the defendant had a

previous, final § 924(c) conviction, and was later charged and convicted

under a new indictment with an additional § 924(c) offense. Id. In other

words, § 924(c)(1)(C) cannot be used to enhance the sentence of multiple

924(c) offenses charged under the same indictment. This provision of the

First Step Act does not apply retroactively. Id. § 403(b).

       In a separate provision, the First Step Act enabled district courts to

consider a defendant’s motion for compassionate release and reduce the

sentence, if appropriate. Specifically, “the court,. . .upon motion of the

defendant. . .may reduce the term of imprisonment. . .after considering the

factors set forth in section 3553(a) to the extent that they are applicable, if it

finds that. . .extraordinary and compelling reasons warrant such a

reduction. . .and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §


                            Page 3 of 11
 Case 2:11-cr-00030-JPS Filed 07/23/20 Page 3 of 11 Document 256
3582(c)(1)(A); First Step Act § 603(b). Previously, district courts had only

been permitted to order such a reduction on a motion from the Bureau of

Prisons.

       The First Step Act therefore implemented a dramatic, non-

retroactive sentencing amendment and conferred power to district courts

to reduce sentences under extraordinary and compelling circumstances on

motions made by defendants. The logical outcome of these provisions is

that courts have granted compassionate relief motions to certain

individuals who would not have been subject to the 25-year stacking

provision had they been sentenced today. See Redd, 2020 WL 1248493, at *5–

6 (concluding that “extraordinary and compelling developments” such as

these may warrant a sentence reduction); United States v. Young, No. 2:00-

CR-00002-1, 2020 WL 1047815, at *7–9 (M.D. Tenn. Mar. 4, 2020) (finding

that “the drastic change effected by the First Step Act’s amendment of §

924(c) constitutes an extraordinary and compelling reason for a sentence

reduction. . .at least when considered in conjunction with” other reasons

such as defendant’s age and rehabilitation); United States v. O’Bryan, No. 96-

10076-03-JTM, 2020 WL 869475, at *2 (D. Kan. Feb. 21, 2020) (finding a

reduction in sentence warranted due to the “radically different sentence”

that defendant would have received under the new statute, as well as

defendant’s rehabilitation); United States v. Maumau, No. 2:08-CR-00758-

TC-11, 2020 WL 806121, at *5–7 (D. Utah Feb. 18, 2020) (determining that

defendant’s “age, the length of sentence imposed, and the fact that he

would not receive the same sentence if the crime occurred today all

represent extraordinary and compelling grounds to reduce his sentence.”);

United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391, at *4 (D. Neb.

2019) (finding that extraordinary and compelling reasons existed due to


                            Page 4 of 11
 Case 2:11-cr-00030-JPS Filed 07/23/20 Page 4 of 11 Document 256
“the injustice of facing a term of incarceration forty years longer than

Congress now deems warranted for the crimes committed.”).1

       Absent any guidance from the Seventh Circuit, and in light of the

First Step Act’s explicit purpose to “[i]ncreas[e] the use and transparency of

compassionate release,” this Court finds that it is not precluded from

assessing whether this significant change in statute, alone or in combination

with other factors, warrants a reduction in sentence under 3582(c)(1)(A). See

First Step Act § 603(b) (subsection titled “Increasing the use and

transparency of compassionate release.”). The lack of retroactivity “simply

establishes that a defendant sentenced before the [First Step Act] is not

automatically entitled to resentencing; it does not mean that the court may

not or should not consider the effect of a radically changed sentence for

purposes of applying § 3582(c)(1)(A).” O’Bryan, 2020 WL 869475, at *1

(emphasis in original). Indeed, from a practical standpoint, “[i]t is not

unreasonable for Congress to conclude that not all defendants convicted

under § 924(c) should receive new sentences, even while expanding the



       1 There is some disagreement among district courts as to whether
Congress’s decision not to make the 924(c) amendment retroactive precludes a
district court from finding, on an individual, case-by-case basis, that the sentence
disparities resulting from the 924(c) amendment are compelling and extraordinary
circumstances warranting a reduction in sentence. However, the tendency seems
to be toward allowing consideration of the 924(c) amendment in compassionate
release motions. Compare United States v. Brown, No. 4:05-CR-00227-1, 2020 WL
2091802, at *8, (S.D. Iowa April 29, 2020) (granting a motion for reconsideration
and reducing a defendant’s sentence pursuant to § 3582(c)(1) based, in part, on
other courts granting such motions, noting that “although the Court cannot make
§ 403 of the First Step Act retroactive, it can still consider the resulting sentencing
disparity as part of a motion for compassionate release.”) with United States v.
Neubert, No. 1:07-CR-00166-SEB-KPF, 2020 WL 1285624, at *3 (S.D. Ind. Mar. 17,
2020) (explaining that the 924(c) amendment and subsequent sentence disparity
would not constitute extraordinary and compelling circumstances).


                            Page 5 of 11
 Case 2:11-cr-00030-JPS Filed 07/23/20 Page 5 of 11 Document 256
power of the courts to relieve some defendants of those sentences on a case-

by-case basis.” Maumau, 2020 WL 806121, at *7 (emphasis in original).

3.     ANALYSIS

       In evaluating a motion for compassionate release, the Court must

consider

       (1) whether [Clark] has exhausted his administrative
       remedies; (2) if he has exhausted his administrative remedies,
       whether there are extraordinary and compelling reasons that
       warrant a reduction in his sentence; (3) if a warranted
       reduction exists, whether such a reduction is consistent with
       applicable policy statements of the Sentencing Commission;
       and (4) if so, what sentence reduction is appropriate after
       considering the applicable 18 U.S.C. § 3553(a) factors.

Redd, 2020 WL 1248493, at *4; 18 U.S.C. § 3582(c)(1)(A).

       3.1    Exhaustion

       Courts may only consider motions for compassionate release

brought by the defendant after either (1) “the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the defendant’s behalf” or (2) “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Put another way, if the

warden denies the request, the denial ought to be appealed; however, if 30

days lapse without a response from the warden, then the motion will be

properly before the district court—no appeal is necessary because no

response was received.

       28 C.F.R. § 571.60 et seq. sets forth procedures for the implementation

of § 3582(c)(1)(A). As relevant here, “[w]hen the Director, Bureau of Prisons,

denies an inmate’s request, the Director shall provide the inmate with a

written notice and statement of reasons for the denial within 20 workdays


                            Page 6 of 11
 Case 2:11-cr-00030-JPS Filed 07/23/20 Page 6 of 11 Document 256
after receipt of the referral from the Office of General Counsel. A denial by

the Director constitutes a final administrative decision.” 28 C.F.R. §

571.63(c).

       Clark attached a letter from the Bureau of Prisons that denies his

motion for compassionate release, explaining that he “do[es] not meet the

criteria to be considered.” (Docket #243-1 at 1). It appears that his request

for compassionate release reached the highest level of BOP and was denied,

thereby rendering his claim exhausted. 28 C.F.R. § 571.63(c). Neither the

government, nor probation, contests that Clark has adequately exhausted

his administrative rights. Therefore, the Court will move onto the next

element of Clark’s claim.

       3.2    Extraordinary and Compelling Circumstances

       In Redd, the Court evaluated whether extraordinary and compelling

reasons existed to reduce the sentence by considering (1) the sentence the

defendant originally received compared to the one he would receive today;

(2) the disparity between those sentences; and (3) the reason for that

disparity. Redd, 2020 WL 1248493, at *5. There, the court determined that

the disparity was “primarily the result of Congress’ conclusion that

sentences like [defendant’s] are unfair and unnecessary.” Id. at *6.

       Clark’s motion must be denied because the sentence that he would

have received in 2012 is exactly the same as the one he would have received

today. Recall that 924(c)(1)(C) was amended to clarify that the 25-year

stacking provision for multiple, subsequent 924(c) convictions only applies

if the defendant was previously convicted of a 924(c) offense in another case.

18 U.S.C. § 924(c)(1)(C). Therefore, if the defendant already had a 924(c)

conviction in a separate case, then the stacking provision would be

applicable as a mandatory, consecutive term. Id.


                            Page 7 of 11
 Case 2:11-cr-00030-JPS Filed 07/23/20 Page 7 of 11 Document 256
       On April 7, 1992, Clark was sentenced to 188 months’ imprisonment

for charges of armed bank robbery, which included a 924(c) offense. See

Case No. 91-CR-290-LA (Docket #163 at 1); United States v. Clark, 305 Fed.

App’x 295, 296 (7th Cir. 2008). Ten years later, on July 9, 2012, following a

jury trial, Clark was sentenced to a total of 1,951 months’ imprisonment for

another string of armed robberies, including seven 924(c) offenses. (Docket

#189). This extremely lengthy sentence was the result of the implementation

of § 924(c)(1)(C), which, then as now, requires courts to impose mandatory,

consecutive 300-month sentences for subsequent 924(c)convictions that

occurs after the first 924(c) conviction became final. 18 U.S.C. § 924(c)(1)(C).

Thus, even under the statute as currently written, Clark would receive a

mandatory, consecutive 300-month sentence for each subsequent 924(c)

violation. Id. § 924(c)(1)(C), (D)(ii).

       The Court has no grounds on which to reduce the sentence that was

ultimately handed down. Clark’s argument that his crime from 1992 was

charged under an earlier, more lenient version of 924(c) is irrelevant for the

Court’s current inquiry, which is “would Clark have received the same

sentence had he been sentenced on these 924(c) violations today?” The

answer to that question is yes.

       Clark’s argument that the statute violates the Constitution’s ex-post

facto clause is equally unavailing. The Constitution prohibits Congress

from passing laws that make conduct retroactively criminal. U.S. Const. art.

I, § 9, cl. 3. That did not happen, here. Clark contends that when he was first

convicted and sentenced for the 924(c) offense back in 1992, the statute did

not contain language prohibiting the use of a firearm “in furtherance of” a

crime of violence or drug trafficking, and now it does. See 18 U.S.C. §

924(c)(1) (1992) (stating only that a violation occurred if a person “during


                            Page 8 of 11
 Case 2:11-cr-00030-JPS Filed 07/23/20 Page 8 of 11 Document 256
and in relation to any crime of violence or drug trafficking crime. . .uses or

carries a firearm.”). However, this amendment has no bearing on Clark’s

convictions—when Clark committed his second run of armed robberies in

2008, it had been illegal to use a gun “in furtherance of” a crime of violence

or drug trafficking for ten years. See (Docket #1); Criminal Use of Guns, Pub.

L. No. 105-386, 112 Stat. 3469 (Nov. 13, 1998) (adding “in furtherance of”

language to the statute). Moreover, the conduct that Clark was originally

convicted of in the early 1990’s—i.e., using or carrying a firearm “during

and in relation to any crime of violence or drug trafficking crime”—remains

a crime today. See 18 U.S.C. § 924(c)(1)(A). The ex post facto argument has

absolutely no applicability to the facts of this case.

       Not only would Clark receive the same sentence if he were sentenced

for the same offenses today, but Clark’s motion does not fall into any of the

other categories for compassionate release. He does not provide any

showing that his ailments are terminal, that they “substantially diminish[]

[his] ability to provide self-care,” that he suffers age-related deterioration,

or that his family circumstances warrant his release. U.S.S.G. § 1B1.13 cmt.

n.1(A)–(C). In his sur-reply, Clark argues for the first time that he is 52 years

old, he has cancer, he is asthmatic, and he is currently being treated in a

medical facility, all of which render him more vulnerable to a severe

COVID-19 infection. However, the medical records that he attaches are

from over a year ago and the current status of his cancer is not clear, though

he explains in his motion that he is “a cancer patient” and that “his immune

system is severely compromised.” (Docket #252 at 7). At this juncture, the

Court does not have a complete, up-to-date record of Clark’s medical

history, nor anything such as a physician’s letter that might instruct the

Court as to the gravity of Clark’s risk at this moment. Therefore, at this


                            Page 9 of 11
 Case 2:11-cr-00030-JPS Filed 07/23/20 Page 9 of 11 Document 256
juncture, the Court must decline the motion for compassionate release.

Having reached this conclusion, there is no reason for the Court to consider

whether a reduction in sentence would be consistent with the policy

decisions of the Sentencing Commission2 or in compliance with 18 U.S.C.

§ 3553.

4.        CONCLUSION

          For the reasons explained above, the Court must deny Clark’s

motion for compassionate release. Clark’s sentence, while very lengthy, is


       2The government states the Court cannot grant compassionate relief
motions outside the scope of the policy statements issued by the Sentencing
Commission. In Dillon v. United States, 560 U.S. 817, 830 (2010), the Supreme Court
confirmed that district courts must abide by the Commission’s policy statements
when reducing a term of imprisonment under § 3582(c)(2). Like § 3582(c)(1), §
3582(c)(2) requires reductions to be “consistent with applicable policy statements
issued by the Sentencing Commission.” Thus, as stated, this Court would have
ensured that its determination was consistent with the applicable policy statements.
        However, portions of the relevant policy statement at issue here are
outdated and therefore inapplicable to motions such as these. See e.g. id. § 1B1.13
cmt. n.1(D) (a catch all provision leaving discretion to reduce sentences exclusively
within the purview of “the Director of the Bureau of Prisons”). Because this
provision is outdated and inapplicable, courts have held that it does not preclude
courts from exercising discretion when circumstances warrant relief. United States
v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *3 (S.D. Tex. June 17, 2019)
(noting that because “the Commission’s statutory authority is limited to
explaining the appropriate use of sentence-modification provisions under the
current statute. . .an amendment to the statute may cause some provisions of a
policy statement to no longer fall under that authority.”) (citing 28 U.S.C. §
994(a)(2)(C)); United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019)
(explaining that the old policy statement is “inconsistent with the First Step Act,
which was enacted to further increase the use of compassionate release and which
explicitly allows courts to grant such motions even when BOP finds they are not
appropriate.”); United States v. Rodriguez, 424 F. Supp. 3d 674, 681–82 (N.D. Cal.
2019) (following “the growing number of district courts that have concluded that,
in the absence of applicable policy statements, courts can determine whether any
extraordinary and compelling reasons other than those delineated in U.S.S.G. §
1B1.13 cmt. n.1(A)–(C) warrant compassionate release.”) (internal quotations
omitted).


                           Page 10 of 11
Case 2:11-cr-00030-JPS Filed 07/23/20 Page 10 of 11 Document 256
not dramatically different than what he would have received had he been

convicted and sentenced today. Moreover, Clark has not established his

eligibility for compassionate release under any of the other provisions of

U.S.S.G. § 1B1.13. At this juncture, there is no basis upon which the Court

could grant Clark’s requested relief.

      Accordingly,

      IT IS ORDERED that Clark’s motion to strike his sur-reply and file

an amended sur-reply (Docket #254) be and the same is hereby GRANTED;

and

      IT IS FURTHER ORDERED that Clark’s motion for compassionate

release from custody (Docket #243) be and the same is hereby DENIED.

      Dated at Milwaukee, Wisconsin, this 23rd day of July, 2020.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                           Page 11 of 11
Case 2:11-cr-00030-JPS Filed 07/23/20 Page 11 of 11 Document 256
